DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 11/09/2021.
Claims 19, 21-22 have been amended. Claim 20 has been newly canceled and no claims have been newly added.
Claims 19 and 21-39 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Terminal Disclaimer
The terminal disclaimer identifies a party who is not the applicant. 
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 
For cases filed on/after 9/16/12, 37CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership: 
A request under 37CFR1.46(c) to change the applicant needs to be filed ,which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37CFR1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the §1.46(c) request Applicant needs to file a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless Applicant files a TD that is signed by the applicant.
When the terminal disclaimer is re-filed no fees will be due.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 21-29, 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (Gastroenterology, 2011-from IDS filed 04/15/2020) in view of Sundararajan et al (Biomaterials 1999-from IDS filed 04/15/2020).
The claims are drawn to an innervated muscle structure comprising a first population of smooth muscle cells; and a second population of neuronal cells derived from neuronal progenitor cells; wherein the populations are disposed in a matrix comprising at least one of collagen, laminin, fibrin or combinations thereof, and an implantable, biocompatible and biodegradable scaffold supporting the cell construct and adapted for implantation and biodegradation in an in vivo environment; the structure 

Regarding claims 19, 21-22, 31, 35, 38-39, Raghavan discloses bioengineered, intrinsically innervated, human internal anal sphincter comprising: the human internal anal sphincter (IAS) circular smooth muscle cells; immortomouse fetal enteric neuronal (IM-FEN) cells; IAS cells in a collagen gel which are laid down on top of the IM-FEN gel layer; the bioengineered IAS rings pre-implantation and post-implantation which generated spontaneous basal tone; and contraction of innervated IAS in vivo which is emulated by the bioengineered IAS (see materials and methods, pages 2, 5, results, page 6). The enteric neuronal cells exhibit a p75 marker (page 3 Cell Isolation).
Raghavan do not describe an implantable, biocompatible and biodegradable scaffold supporting the cell construct that is adapted for implantation and biodegradation in an in vivo environment or wherein the scaffold is tubular or comprises chitosan.
Sundararajan disclose the use of chitosan scaffolds for use in tissue engineering (Title, abstract, Introduction page 1133) and suggest the use of biodegradable polymer matrices as preferred (page 1133 column 1). A number of tissue engineering applications require use of tubular constructs to mimic a particular tissue geometry (page 1139, Section 3.4). The material is biocompatible (page 1141, column 2) and allows for the benefits of extensive adjustment of mechanical and biological properties (page 1142, column 1). The porous materials described in the paper provide starting points for the development and optimization of a variety of tissue scaffolds and regeneration aids. Bulk scaffolds can be formed in specific shapes by using suitable 
Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to include a biocompatible, biodegradable, tubular scaffold in the making of the construct of Raghavan because Sundararajan suggest that such a scaffold is useful to duplicate tissues of tubular shape and Ragahavan is directed to an anal sphincter construct and anal sphincters are known to be tubular in shape. Sundararajan also indicates that tubular scaffolds are an alternative to molds for forming tissue constructs (page 1141, column 2). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use a biocompatible, biodegradable, tubular scaffold of chitosan in the making of the construct of Raghavan because Sundararajan indicate that chitosan is useful for scaffolds in tissue engineering, biocompatible, biodegradable and allows for the benefits of extensive adjustment of mechanical and biological properties (page 1142, column 1).
Regarding claim 23, Applicant’s specification refers to a patch in that the disclosed innervated muscle structure performs as a patch by joining the construct with tissues or organ structures (page 14 para 64, page 22 para 99 of Applicant’s specification). Raghavan discloses wherein their innervated muscle structure are implanted subcutaneously (joining the structure with tissue structures in vivo) (page 5, Results) and therefore Raghavan also performs as a patch and thus comprises a patch as well.
Regarding claims 24-27, Raghavan suggest that multiple bioengineered 
Regarding claims 28 and 32-34, Raghavan discloses wherein the smooth muscle cells are circular smooth muscle cells isolated from an internal anal sphincter of a donor (page 3 Cell Isolation).
Regarding claim 29, Raghavan discloses wherein the neuronal cells are neurons (page 5, Results).
Regarding claim 36, Raghavan disclose wherein the structure is a ring structure with a central lumen (Figure 1A).
Regarding claim 37, Raghavan suggest that bioengineered IAS are a scalable process and the construct sizes could be scaled up to match specific species of interest (page 9). One of ordinary skill in the art would have been motivated to add layers of the circular smooth muscle cells around the lumen in the constructs of Raghavan with a reasonable expectation of success in order to make them larger because Raghavan  suggest that scaling up the constructs for larger sizes are beneficial and desirable (page 9).
.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (Gastroenterology, 2011-from IDS filed 04/15/2020) in view of Sundararajan et al (Biomaterials 1999-from IDS filed 04/15/2020) as applied to claims 19, 21-29, 31-39 above, and further in view of Stephens et al (US 2010/0010290).
Regarding claim 30, Raghavan disclose neurons present in their construct but are silent with regard to the presence of other types of neuronal cells.
Stephens disclose a smooth muscle implant for managing a medical condition (Title) and teach that smooth muscle may be treated with neurotrophic factors such as NGF (nerve growth factor) or GDNF (glial derived neurotrophic factor) in order to increase the degree to which nerve fibers grow into the transplant. Where innervation is required for functioning of the implant, as in the case in most sphincter implants, this technique may be useful in ensuring correct operation of the implant (page 4 para 92).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to ensure that glial cells are included in the innervated bioconstruct of Raghavan because Stephens suggest that glial derived neurotrophic factor may be useful for ensuring correct operation of a sphincter implant.
Therefore the combined teaching of Raghavan et al, Sundararajan et al and Stephens et al render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 19-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-25 of copending Application No. 17/066233 (reference application) in view of Raghavan et al. (Gastroenterology, 2011-from IDS filed 04/15/2020).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are also drawn to an innervated muscle structure and methods of making including smooth muscle cells and neural cells intended to replicate an engineered sphincter construct and thus render the claims of the current application obvious in view of the teachings of Raghavan as described above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
Applicant argues that Sundararajan provides no teaching or suggestion of chitosan as a support for a smooth muscle cell/neuronal cell construct. Applicant argues that there is no indication in any of the cited references that innervated muscle structures need or would benefit from a support scaffold of any kind. Applicant asserts that the person of ordinary skill in the art would not have been motivated to even try to combine these references to arrive at the present invention.
This is not found persuasive. Sundararajan specifically indicates that tubular scaffolds are an alternative to molds for forming tissue constructs (page 1141, column 2).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632